Moore, j.
This is an appeal from a decree enjoining defendants from putting into effect telephone rates prescribed by the postmaster general. The same questions are involved as those presented in a case in which an opinion was handed down at this term, entitled Attorney General v. Michigan State Telephone Co., ante, 372. The opinion in that case is controlling.
The decree of the court below is reversed and the bill of complaint is dismissed, but without costs to either party.
Bird, C. J., and Steere, Brooke, Fellows, Stone, and Kuhn, JJ., concurred. Ostrander, J., did not sit.